

114 S1850 IS: Prohibiting Detention of Youth Status Offenders Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1850IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mr. Casey (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Juvenile Justice and Delinquency Prevention Act of 1974 to eliminate the use of valid
			 court orders to secure lockup of status offenders, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prohibiting Detention of Youth Status Offenders Act of 2015. 2.Deinstitutionalization of status offendersSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is amended—
 (1)in subsection (a)(11)— (A)in the matter preceding subparagraph (A), by striking shall,;
 (B)in subparagraph (A)— (i)in clause (i), by adding and at the end;
 (ii)in clause (ii), by striking and at the end; (iii)by striking clause (iii); and
 (iv)in the matter following clause (iii), by striking and at the end; and (C)by adding at the end the following:
					
 (C)if a court determines that a juvenile should be placed in a secure detention facility or secure correctional facility for violating an order described in subparagraph (A)(ii)—
 (i)the court shall issue a written order that— (I)identifies the valid court order that the juvenile has violated;
 (II)specifies the factual basis for determining that there is reasonable cause to believe that the juvenile has violated the order;
 (III)includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the juvenile in a secure detention facility or secure correctional facility, with due consideration to the best interest of the juvenile;
 (IV)specifies the length of time, not to exceed 3 days, that the juvenile may remain in a secure detention facility or secure correctional facility;
 (V)includes a plan for the release of the juvenile from the secure detention facility or secure correctional facility; and
 (VI)may not be renewed or extended; and (ii)the court may not issue a subsequent order described in clause (i) relating to a juvenile, unless the juvenile violates a valid court order after the date on which the court issues an order described in clause (i);
 (D)there are procedures in place to ensure that a juvenile held in a secure detention facility or secure correctional facility pursuant to a court order described in subparagraph (C)(i) does not remain in a secure detention facility or secure correctional facility longer than 3 days (with the exception of weekends and holidays) or the length of time authorized by the court, or authorized under applicable State law, whichever is shorter; and
 (E)a juvenile status offender held in a secure detention facility or secure correctional facility pursuant to a court order described in subparagraph (C)(i) may only be held in a secure detention facility or secure correctional facility 1 time in any 6-month period, provided that the conditions set forth in subparagraph (C) are satisfied.; and
 (2)by adding at the end the following:  (g)Additional requirementNot later than 1 year after the date of enactment of this subsection, no State receiving a formula grant under this part may use a valid court order described in subsection (a)(11)(A)(ii) to place a juvenile status offender in a secure detention facility or secure correctional facility. A State that can demonstrate hardship as determined by the Administrator may submit to the Administrator an application for a single 1-year extension to comply with the requirement described in this subsection, which shall describe—
 (1)the measurable progress and good faith effort in the State to reduce the number of juvenile status offenders who are placed in a secure detention facility or correctional facility pursuant to a court order described in subsection (a)(11)(A)(ii); and
 (2)a plan to comply with the requirement described in this subsection not later than 1 year after the date the extension is granted..